 

TherapeuticsMD, Inc. 10-Q [txmd-10q_033116.htm]

 

Exhibit 10.1

 

 



SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) is made and entered into
as of the Effective Date hereof, by and between 6800 BROKEN SOUND LLC, a Florida
limited liability company and its successors or assigns (“Landlord”), and
THERAPEUTICSMD, INC., a Nevada corporation authorized to do business in Florida
(“Tenant”).

RECITALS:

A.

Landlord and Tenant have entered into that certain Lease with the Effective Date
of May 13, 2013 (the “First Lease”) for the Lease of that certain Premises
described within the Lease as the entire third floor of the Building located at
6800 Broken Sound Parkway, Boca Raton, Florida (“First Premises”).

B.

Subsequently, Landlord and Tenant entered into that certain First Amendment to
Lease dated February 19, 2015 (“First Amendment” and together with the First
Lease, the “Original Lease”; the Original Lease, as modified by this Second
Amendment is referred to herein as the “Lease”), which, among other things,
modified the Premises to also include Suite 100 of the Building (as defined in
the Lease) (the “Second Premises” and together with the First Premises, the
“Original Premises”).

C.

Landlord and Tenant desire to modify and amend the Original Lease to expand the
Premises to include Suite 125 of the Building, which suite consists of
approximately 3,542 rentable square feet, and to modify such other terms and
conditions of the Original Lease consistent with the addition of the additional
rentable square footage.

D.

Landlord and Tenant desire to enter into such other terms, conditions, and
amendments to the Lease as are more specifically set forth herein.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained herein, and for separate consideration, the receipt and sufficiency of
which is hereby acknowledged and agreed to by the parties hereto, the Landlord
and Tenant do hereby agree as follows:

1.0

Recitals. The above recitals are hereby ratified and confirmed as being true and
correct and are incorporated herein in all respects.

2.0

Definitions. All terms defined herein shall have the identical definitions as
ascribed to within the Original Lease, except where such definition is expressly
modified herein.

3.0

Effective Date. The Effective Date of this Second Amendment to Lease shall be
the date and time of the last party to fully execute this Second Amendment.

4.0

Premises. Commencing on May 1, 2016 (“Additional Premises Commencement Date”),
the Premises as defined in Article 1 BASIC PROVISIONS of the Original Lease
shall be amended and restated in its entirety to read as follows:

“B.   Premises: The entire third floor of the Building as outlined on the floor
plan attached to the Lease as Exhibit “A”, that certain space designated as
Suite 100 located at the Building, and that certain space designated as Suite
125 located at the Building.”

 



1 

 

 

 

For all purposes of the Original Lease and this Second Amendment, commencing
upon the Additional Premises Commencement Date, where the defined term
“Premises” is used the same shall be defined as the entire third floor of the
Building as outlined on Exhibit ‘‘A” to the Lease, Suite 100, and Suite 125.
Where the defined term “Additional Premises” is used in this Second Amendment,
the same shall be defined solely as Suite 125 at the Building, and where the
defined term “Original Premises” is used herein the same shall be defined solely
as the entire third floor of the Building together with Suite 100 of the
Building.

5.0

Additional Premises Occupancy Date. Landlord shall allow Tenant occupancy of the
Additional Premises on the Additional Premises Commencement Date.

6.0

Term. The Lease Term for the Additional Premises shall commence upon the
Additional Premises Commencement Date and be coterminous with the Lease Term for
the Original Premises. The definition of Expiration Date as set forth in Article
I Basic Provisions is hereby amended and restated to read as follows:

“G.   Expiration Date: October 31, 2021, or such earlier date in which the term
of the Lease for the Premises shall expire or be terminated pursuant to the
terms and conditions of the Lease.”

 

The Renewal Option set forth in Article 33 of the Lease shall also apply to the
Additional Premises, and in the event Tenant should exercise the Renewal Option,
it must be exercised for both the Original Premises and the Additional Premises.

7.0

Additional Premises Rentable Area. The Additional Premises Rentable Area
consists of approximately 3,542 rentable square feet and constitutes 6.97%
percent of the gross rentable square footage of the Building, which is 50,809
rentable square feet. Commencing upon the Additional Premises Commencement Date,
the Premises shall consist of approximately 24,761 rentable square feet and
constitute collectively for both the Original Premises and Additional Premises
48.73% of the Gross Rentable square footage of the Building. The square footage
and percentages set forth herein shall be deemed conclusive, with the Landlord
and Tenant agreeing upon the square footage and percentages to be paid which may
take into account any loss factor, area located between demising walls, and/or
may include exterior wall structures. The parties acknowledge and agree that the
Tenant is satisfied with the square footage calculation and the percentage
calculation and accepts the same, thereby waiving any right to object to the
square footage or percentage calculation in the future.

8.0

Tenant’s Share of Taxes. The Lease, Article 1: BASIC PROVISIONS (I) Tenant’s
Share of Taxes is hereby amended and restated in its entirety to read as
follows:

“I.   Tenant’s Share of Taxes: Commencing on the Additional Premises
Commencement Date, Tenant’s Share of Taxes shall be 48.73% subject to Article 4
and Article 32 of the Lease. To the extent required for any calculation the
Tenant’s Share attributable to the Additional Premises shall be 6.97%.”

 

9.0

Tenants Share of Expenses. The Lease, Article 1: BASIC PROVISIONS (J) Tenant’s
Share of Expenses are hereby amended and restated in their entirety to read as
follows:

“J.   Tenant’s Share of Expenses: Commencing on the Additional Premises
Commencement Date, Tenants share of Expenses shall be 48.73% subject to Article
4 and Article 32 of the Lease. To the extent required for any calculation the
Tenant’s Share attributable to the Additional Premises shall be 6.97%.”

 



2 

 

 

10.0

Base Rent: The Tenant shall pay the following Rent amounts:

A.

First Premises. Commencing on the Additional Premises Commencement Date, the
Base Rent for the First Premises as defined in Article 1: BASIC PROVISIONS (K),
and (i) as set forth in Exhibit E of the First Lease with respect to the First
Premises, is hereby amended and restated in its entirety to reflect the Base
Rent amounts set forth below:

Schedule of Base Rent



Lease Term     Annual
Base Rent
per Square
Foot       Annual
Base Rent       Monthly
Base Rent       Monthly
CAM       Monthly
Total                                             5/1/16-6/31/16   $ 16.48     $
291,465.28     $ 24,288.77     $ 19,159.83       $29,616.83*+   7/1/16-3/31/17  
$ 16.48     $ 291,465.28     $ 24,288.77     $ 19,159.83       $30,503.33*+  
4/1/17-6/31/17   $ 16.97     $ 300,131.42     $ 25,010.95       TBD           
TBD*+          7/1/17-3/31/18   $ 16.97     $ 300,131.42     $ 25,010.95      
TBD            TBD*+          4/1/18-6/31/18   $ 17.48     $ 309,151.28     $
25,762.61       TBD            TBD*+          7/1/18-9/30/18   $ 17.48     $
309,151.28     $ 25,762.61       TBD            TBD*+          10/1/18-3/31/19  
$ 17.48     $ 309,151.28     $ 25,762.61       TBD            TBD*            
4/1/19-3/31/20   $ 18.00     $ 318,348.00     $ 26,529.00       TBD           
TBD*             4/1/20-3/31/21   $ 18.54     $ 327,898.44     $ 27,324.00      
TBD            TBD*             4/1/21-10/31/21   $ 19.10     $ 337,802.60     $
28,150.22       TBD            TBD*            



*Tenant shall pay all legally required sales tax together with each payment of
Rent.

+With respect to the First Premises, the installments of Rent qualified by this
symbol are subject to the Rent Maximum Payment Ceiling set forth in the chart
below. If the Monthly Base Rent plus the Monthly CAM (referred to as “Expenses”
in the Original Lease) exceed the applicable monthly Rent Maximum Payment
Ceiling set forth below, then the Rent due for the applicable month shall be the
applicable monthly Rent Maximum Payment Ceiling set forth below. Notwithstanding
any term or condition of the Lease, the Second Premises and/or Additional
Premises Base Rent, Taxes, Expenses and/or other amounts due shall not be
subject to, or used in any manner in calculating the Rent Maximum Payment
Ceiling pursuant to the Lease; the Rent Maximum Payment Ceiling shall only apply
to the Rent due with respect to the First Premises (and not the Second Premises
or the Additional Premises). Further, the Rent Maximum Payment Ceiling shall
cease to apply to the First Premises starting on October 1, 2018.

 Rent Maximum Payment Ceiling Schedule



Lease Term     Rent Maximum Payment Ceiling (Annual)       Monthly Rent Maximum
Payment Ceiling                     5/1/16-6/31/16   $ 355,402.00 *   $
29,616.83 * 7/1/16-3/31/17   $ 366,064.00 *   $ 30,505.33 * 4/1/17-6/31/17   $
366,064.00 *   $ 25,010.95 * 7/1/17-3/31/18   $ 377,045.00 *   $ 31,420.42 *
4/1/18-6/31/18   $ 377,045.00 *   $ 31,420.42 * 7/1/18-9/30/18     $97,089.00
(for 3 months) *   $ 32,363.00 *                    *Tenant shall pay all
legally required sales tax together with each payment of Rent.  

 



3 

 

 

 

 

 

B.

Second Premises. Commencing on the Additional Premises Commencement Date, the
Base Rent for the Second Premises set forth in Section 12 of the First Amendment
is hereby amended and restated in its entirety to read as follows:



Lease Term     Annual
Base Rent
per Square Foot       Annual
Base Rent       Monthly
Base Rent       Monthly
CAM       Sales
Tax       Monthly
Total                                                     5/1/16-3/31/17   $
16.48     $ 58,223.84     $ 4,851.98     $ 3,827.42     $ 520.76     $ 9,200.16
  4/1/17-3/31/18   $ 16.97     $ 59,955.01     $ 4,998.25       TBD          
TBD*        TBD       4/1/18-3/31/19   $ 17.48     $ 61,756.84     $ 5,146.40  
    TBD           TBD*        TBD       4/1/19-3/31/20   $ 18.00     $ 63,594.00
    $ 5,299.50       TBD           TBD*        TBD       4/1/20-3/31/21   $
18.54     $ 65,501.82     $ 5,458.49       TBD           TBD*        TBD      
4/1/21-10/31/21   $ 19.10     $ 67,480.30     $ 5,623.36       TBD          
TBD*        TBD     *Tenant shall pay all legally required sales tax together
with each payment of Rent.  





 

 

C.

Additional Premises. Commencing on the Additional Premises Commencement Date,
the Base Rent for the Additional Premises shall be as follows:



Lease Term     Annual
Base Rent
per Square Foot       Annual
Base Rent       Monthly
Base Rent       Monthly
CAM       Sales
Tax       Monthly
Total                                                     5/1/16-3/31/17   $
16.48     $ 58,372.16     $ 4,864.35     $ 3,837.17     $ 522.09     $ 9,223.61
  4/1/17-3/31/18   $ 16.97     $ 60,107.74     $ 5,008.98       TBD       TBD*  
    TBD   4/1/18-3/31/19   $ 17.48     $ 61,914.16     $ 5,159.51       TBD    
  TBD*       TBD   4/1/19-3/31/20   $ 18.00     $ 63,756.00     $ 5,313.00      
TBD       TBD*       TBD   4/1/20-3/31/21   $ 18.54     $ 65,668.68     $
5,472.39       TBD       TBD*       TBD   4/1/21-10/31/21   $ 19.10     $
67,652.20     $ 5,637.68       TBD       TBD*       TBD   *Tenant shall pay all
legally required sales tax together with each payment of Rent.  





Except as expressly set forth herein, nothing contained in this Second Amendment
shall diminish or reduce in any manner all amounts due and owing pursuant to the
Original Lease for the Original Premises.

11.0

Additional Rent. For all purposes as set forth within the Lease and for the
Additional Premises, the Lease shall be deemed a triple net lease and Tenant
shall be responsible for payment of Tenant’s Share of all Expenses, Taxes and
other amounts as defined and allowed pursuant to the Lease and Landlord shall be
entitled to pass through Tenant’s Share of all Expenses, Taxes and other amounts
necessary to operate the Building, the Premises and Common Areas as set forth
within the Original Lease, as amended by this Second Amendment.

12.0

Security Deposit. Four Thousand Eight Hundred Sixty-Four Dollars and 35/100
($4,864.35) Dollars shall be paid by Tenant to Landlord upon Tenant’s execution
of this Second Amendment to Lease. This amount shall be held as Security Deposit
pursuant to all terms and conditions of the Lease in addition to all amounts
previously received as a Security Deposit.



4 

 

 

13.0

Furniture. Tenant shall have the right to use any office furniture located
within the Additional Premises during the Term of the Lease at no additional
cost to Tenant. The foregoing shall not grant any rights of ownership to any
such office furniture to Tenant. All such furniture shall remain at the
Additional Premises upon Tenant’s vacating of the Additional Premises.

14.0

Additional Premises Tenant Improvements. Tenant has performed such inspections
of the Additional Premises as it deemed necessary in its sole and absolute
discretion and understands the Tenant acceptance of the Additional Premises in
accordance with the terms and conditions contained herein is a material
inducement to Landlord entering into this Second Amendment. Tenant hereby
accepts the Additional Premises in its “AS IS, Where Is” condition with any and
all faults. Landlord shall have no responsibility or obligation whatsoever to
perform any repairs, improvements or alterations to the Additional Premises in
any manner and all alterations or improvements which Tenant may desire to the
Additional Premises shall be at Tenants sole cost and expense and shall be
performed in accordance with all other terms and conditions required pursuant to
the Lease.

15.0

Lease Terms and Conditions. Commencing upon the Additional Premises Commencement
Date, other than as specifically provided for herein with respect to the
Additional Premises, all the terms and conditions of the Original Lease shall
also apply to and govern the Additional Premises. Tenant agrees that upon the
Additional Premises Commencement Date, Tenant shall continue to be responsible
for compliance with and satisfying all terms and conditions of the Original
Lease, as amended by this Second Amendment, and specifically with those terms
and conditions as are specifically set forth with respect to the Additional
Premises herein which Tenant shall also be responsible for commencing upon the
Additional Premises Commencement Date. Except to the extent any terms and
conditions specifically provided for in this Second Amendment being specifically
applicable to the Additional Premises, all terms and conditions of the Original
Lease shall apply to and bind both the Additional Premises, in addition to the
Original Premises. Notwithstanding the foregoing, this shall in no way diminish
or reduce any responsibility, obligation or liability of Tenant pursuant to the
Original Lease with respect to the Original Premises, but all such terms,
conditions, obligations and responsibilities of Tenant with respect to the
Original Premises shall continue for the full Term of the Lease.

16.0

Parking. Commencing on the Additional Premises Commencement Date, Section 1(O)
of the Lease is hereby amended and restated in its entirety to read as follows:

“B.   Parking: Up to seventy (70) total parking spaces, ten (10) of which shall
be designated by Landlord for Tenant’s use without additional charge, and the
remainder of which will be non-exclusive unassigned spaces in the area show on
the Site Plan.”

17.0

Estoppel. Tenant hereby represents and warrants that Tenant is not in default of
any term or condition of the Lease and that the Lease is in full force and
effect and is the binding obligation of the Tenant in accordance with all terms
and conditions of the Original Lease, as supplemented or amended herein. Tenant
further acknowledges and represents that the Landlord is not in default of any
term or condition of the Lease, and the Lease is in full force and effect in
accordance with its terms.



 

5 

 

 

18.0

Notices. All notices, communications and statements required or permitted under
the Lease, as amended by this Second Amendment, shall be in writing, delivered
in person or sent by United State Registered or Certified Mail, return receipt
requested, with postage prepaid, or Express Mail or Federal Express (or other
similar courier service having a delivery system which provides for or makes
available a signed receipt of delivery) or by facsimile transmission (provided
an original copy is thereafter provided by Express Mail or Federal Express
overnight carrier service, addressed to the parties as follows:



AS TO TENANT:   AS TO LANDLORD:             TherapeuticsMD, Inc.   6800 Broken
Sound, LLC Attention: Mitchell Krassan   Attention: Marc Bell     6800 Broken
Sound Parkway     Boca Raton, FL 33487 Phone:     Phone: (561) 988-1700        
          With Copy to:   With Copy to:             TherapeuticsMD, Inc.  
Brenda J. Goerks, Esq. Attention: Legal Dept.   Akerman LLP     Three Brickell
City Centre     98 Southeast Seventh Street     Suite 1100 Phone:      




 

Mail service shall be deemed effective upon the earlier of either seventy two
(72) hours after deposit in the U.S. mail, in accordance herewith, or upon
receipt or refusal to accept receipt by a reputable courier service. Notices
sent by facsimile transmission which are received by 4:00 p.m. (in the
addressees time zone), shall be deemed delivered as of the date of such
transmission, provided that an original copy of such transmission is delivered
to the addressee by a nationally utilized overnight courier service on the day
following such transmission. Either party by written notice to the other may
designate additional parties to receive copies of notices sent to it. Such
designees may be changed by written notice. Either party may at any time, in the
manner set forth for giving notice to the other, designate a different address
to which notices, communication and statements to it shall be sent.

19.0

Duplicate Counterparts. This Second Amendment may be executed by the parties in
duplicate counterparts and when taken together the same shall make one complete
and binding document. This Second Amendment may be executed in full via
facsimile transfer or electronic transmission, which facsimile copy or
electronic transfer shall be deemed as binding as an original. All parties
hereto may rely upon such facsimile copy or electronic transfer as though it
were an original.



6 

 

 

 

20.0

Superseding Clause. The terms and conditions of this Second Amendment shall
supersede, amend and modify all terms and conditions of the Lease. In the event
of any conflict between the terms and conditions contained herein and the terms
and conditions contained in the Lease, all terms and conditions contained in
this Second Amendment shall control. In all other respects, all terms and
conditions of the Lease shall remain in full force and effect.

[Signature Page to Follow]

7 

 

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
set forth above.

 

WITNESSES:   LANDLORD:           6800 Broken Sound LLC, a Florida limited
liability company       /s/ Julie Candia   By: /s/ Marc Bell Print Name: Julie
Candia   Print Name: Marc Bell     Title: Managing Member /s/ Christine Antle  
Date: April 26, 2016 Print Name: Christine Antle      

 

  

LANDLORD ACKNOWLEDGMENT

 



STATE OF FLORIDA )     ) ss: COUNTY OF PAM BEACH )  



 

The foregoing instrument was acknowledged before me this 26th day of April, 2016
by Marc H. Bell as Managing Member of 6800 Broken Sound LLC, a Florida limited
liability company, on behalf of the company. He/she personally appeared before
me, is personally known to me or produced _______________________ as
identification.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

    /s/ Robin J. Powers     Notary Public     Print Name: Robin J. Powers     My
Comission Expires :   July 19, 2017        

 

 [Tenant Signature Page to Follow]

8 

 

 



    TENANT:           TherapeuticsMD, Inc., a Nevada corporation authorized to
do business in Florida       /s/ John Milligan   By: Robert Finizio Print Name:
John Milligan   Print Name: Robert Finizio     Title: Chief Executive Officer
/s/ Brian Bernick   Date: April 25, 2016 Print Name: Brian Bernick      

 



TENANT ACKNOWLEDGMENT

 

STATE OF FLORIDA )     ) ss: COUNTY OF PAM BEACH )  



The foregoing instrument was acknowledged before me this 25th day of April, 2016
by Robert Finizio as Chief Executive Officer of TherapeuticsMD, Inc., a Nevada
corporation authorized to do business in Florida, on behalf of said company.
He/she personally appeared before me, is personally known to me or produced
_______________________ as identification.



IN WITNESS WHEREOF, I hereunto set my hand and official seal.

    /s/ Giuseppina N. Gamby     Notary Public     Print Name: Giuseppina N.
Gamby     My Comission Expires :   January 27, 2017        

 



9 

